DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 3/25/2021.
Claims 1-2, 4, 10-11, 18, and 20 are amended.
Claims 3, 12-15 are cancelled.
Claims 21-25 are newly added. 
Claims 1-2, 4-11, and 16-25 are pending. Claims 5-9, 16-17, 19 have been withdrawn.
The Examiner withdraws the objection to claims 1, 10 and 13 for minor informalities due to Applicant’s amendment filed 3/25/2021.
The Applicant has overcome the rejection of claims 4, 18, and 20 under 35 USC 112(b) as being indefinite by amending the claims in the reply filed 3/25/2021. 

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 10 filed 3/25/2021 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 10-11, 18, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (CN 203435688; see machine translation) in view of Chen (US 2018/0027881).  
Regarding claims 1 and 10, Qiu discloses an electronic cigarette (Paragraph 2) comprising:
an atomizing tube (7; see Fig. 1; equivalent to a housing assembly and external sleeve) and an air inlet groove (14; see Fig. 2; equivalent to an air intake hole) located at the top of the atomizing tube (see Fig. 2);
a first inner tube (9; equivalent to an isolating assembly comprising a first internal sleeve) disposed within the atomizing tube (see Fig. 1), wherein the atomizing tube and first inner tube define an air inlet groove (13; equivalent to an air intake passage), wherein air flows from the atmosphere, through the air inlet groove (14), through the air inlet groove (13) (Paragraph 30; see Fig. 2);
an atomizing head (8; equivalent to an atomizing assembly and atomizing head) disposed within the housing assembly (see Fig. 1) comprising an atomization outer tube (21; equivalent to an atomization sleeve) including a liquid inlet hole (17; equivalent to a liquid intake hole) for connecting the first liquid storage cavity (12) to the second liquid storage cavity (24; Paragraph 29; equivalent to fluidly communicating with the liquid storage chamber), the atomization outer tube surrounding the atomizing head (see Fig. 2);

an atomization cavity (25; equivalent to an atomizing chamber) wherein a lumen of the atomization outer tube forms the atomization cavity (see Fig. 4), 
wherein the atomizing head comprises:
an air inlet through hole (33; equivalent to a ventilation hole) located at a lower portion of the atomizing head (see Fig. 2) and connecting the air inlet groove to the atomizing cavity (see Fig. 2 and 4);
a liquid guide rope (27; equivalent to a liquid guiding member) contacting a heating wire (29; see Fig. 4; equivalent to a heater); and
an atomizing inner tube (22; equivalent to a supporting pipe) with a notch (30; equivalent to a liquid passage hole),
	wherein the liquid storage chamber and air inlet groove are spaced apart from each other by the first inner tube (see Fig. 2), 
	wherein the liquid storage chamber communicates with the liquid guide rope via the liquid intake hole in the atomizing outer tube and notch in the liquid atomizing inner tube (see Fig. 2).
	However, Qiu is silent as to the liquid guiding member has an annular cylinder shape and wherein the external sleeve, the internal sleeve, the atomizing sleeve, and the liquid guiding member are oriented coaxially with respect to one another. 




    PNG
    media_image1.png
    765
    624
    media_image1.png
    Greyscale

	Chen teaches an electronic cigarette (abstract) comprising a heating member (142; Fig. 5-6) and a liquid conducting member (143) in the form of a cylindrical conductive body (1432; see Fig. 6; equivalent to an annular cylinder shape), the liquid conductive body surrounds the heating member 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the liquid guide rope and heating wire of Qiu for the heating member and liquid conducting member of Chen in order to improve performance of the liquid conductive cotton and facilitate assembling the atomizing device (Chen; Paragraph 2, 28).
Regarding claims 2 and 11, modified Qiu discloses a connecting ring (38: equivalent to a bottom cover) detachably covering a lower end of the atomizing tube (see Fig. 1-2).
Regarding claims 4 and 18, modified Qiu discloses a conductive part (35; equivalent to an electrode contacting member) positioned on the connecting seat (32) located at the bottom of the atomization inner tube (see Fig. 3) and extending into the connecting ring (38; see Fig. 2) and defining the air inlet through hole (33; equivalent to a ventilation hole) communicating with the hole (37) and fluidly communicating with the atomizing chamber (25; see arrows in Fig. 2), the bottom cover defining a ventilation groove fluidly communicating with the air inlet groove (13) and the air inlet through hole (33) (see annotated Fig. 2). 
Regarding claims 22-25, modified Qiu discloses the liquid conductive body surrounds the heating member (Chen; Paragraph 46), the heating member is a wire (see Fig. 6 and 9 of Chen) and oriented coaxially along the longitudinal axis (see Fig. 2 of Chen).  
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (CN 203435688; see machine translation) in view of Chen (US 2018/0027881) as applied to claims 1 and 10 above, and further in view of Li (CN 204837999; see machine translation).
Regarding claim 20-21, modified Qiu discloses the atomizer as discussed above with respect to claims 1 and 10. 
However, Qiu is silent as to the housing assembly comprising a connecting member and an adjusting member, the air intake hole is defined on the connecting member, and the adjusting member is rotatably positioned on the connection member for adjusting the air intake volume of the air intake hole.
Li teaches an electronic cigarette atomizer (see line 10) comprising an upper cover (11; equivalent to a connecting member) and an adjustment ring (12; equivalent to an adjusting member) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the atomizer of Qiu to include the adjustment ring with adjusting holes as in Li to obtain the predictable result of adjusting the intake air volume between an open state and a closed state (Li; Paragraph 38). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747        

/Michael J Felton/Primary Examiner, Art Unit 1747